Citation Nr: 0417863	
Decision Date: 07/02/04    Archive Date: 07/14/04	

DOCKET NO.  02-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
pterygium at the nasal margin of the left eye.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from May to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The case is not ready for appellate review and 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

Initially, the Board notes that although the veteran was 
provided a notification by the RO in June 2001 which offered 
to assist him in collecting medical evidence, the veteran has 
not received any formal notification of VCAA and the expanded 
duties to notify and assist.  He has not been provided the 
regulatory provisions implementing VCAA.  This may be 
remedied on remand.  

In requesting an increased evaluation for his service-
connected left eye pterygium, the veteran is contending that 
other current left eye disability is causally related to this 
pterygium, or to left eye trauma which he contends was 
incurred during service.  

It appears that all records of the veteran's recent treatment 
with the Las Vegas VA Medical Center (MC) have been collected 
for review, and the veteran was provided an excellent VA 
examination of his eyes in July 2001.  This evidence reveals 
that in addition to a 1- or 2-millimeter left eye pterygium 
located at the nasal margin, the veteran is now clinically 
documented to have bilateral mild cataracts and bilateral 
primary open-angle glaucoma.  He is also clinically 
documented to have extensive chorioretinal scarring inferior 
to the optic nerve of the left eye, a left eye corneal scar, 
left eye dense superior visual field loss, left esophoria, 
and left optic atrophy with reduced vision secondary to 
ocular trauma.  Left eye visual acuity is significantly 
inferior to the right eye.  Although there is currently no 
clinical evidence clearly relating any of the scarring, 
visual field loss or optic atrophy of the left eye to the 
left eye pterygium, there is no competent clinical evidence 
on file indicating that there is no such causal connection, 
including the report of VA examination conducted in July 
2001.  Although there may indeed be no causal connection 
between a left eye pterygium and the other significant left 
eye disability noted above, a clinical opinion supporting 
this conclusion is necessary.  

In advancing his current claim for increase for left eye 
pterygium, the veteran argues that he was struck in the left 
eye with an object of some sort (perhaps a rifle) during 
service by accident.  He said he was taken to the Walter Reed 
Hospital for this injury and that shortly after service he 
received treatment for his eye at the VAMC in Buffalo, New 
York.  

The service medical records on file, including the service 
separation examination, fail to indicate any treatment for a 
left eye trauma at any time during service.  The veteran was 
in fact treated, however, for an infection of the pterygium 
in September 1957 and document that he was being sent to 
"WRAH" (Walter Reed Army Hospital).  It is also noteworthy 
that in December 1958, just over one year after service, the 
veteran wrote a statement in which he did not report that he 
had received left eye trauma, but which did indicate that he 
had been referred to the Walter Reed Hospital for treatment 
but that he "didn't get any."  He stated that he "was told 
to come back within six months, but before six months I got 
my honorable discharge."  Based upon this information, it 
appears unlikely that there are any records of the veteran's 
treatment for left eye disability at the Walter Reed 
Hospital, but a request for records should nonetheless be 
processed.  

In initiating his claim for an increased rating in May 2001, 
the veteran specifically noted that he had received treatment 
for his eye in the VAMC in Buffalo, New York.  He repeated 
this statement on other occasions while advancing his appeal.  
Although there is an October 2000 record on file which 
indicates that an attempt to obtain records from the Buffalo 
VAMC may have been initiated, and although the veteran was 
informed in June 2001 that a request for records from the 
Buffalo VAMC had been made, the Board can find no records 
from the Buffalo VAMC on file nor is there a negative 
response from that institution.  An effort to obtain copies 
of any records of the veteran's treatment at the Buffalo VA 
Medical Center in 1958 through 1960 must be made, and any 
records available obtained or a negative report of a search 
must be included in the claims folder.  

Finally, the Board would find it useful to have the veteran 
provided a VA ophthalmological examination by a physician who 
has access to the veteran's claims folder with a request for 
specific opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d)(2).  

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, the RO should provide the 
veteran with proper notice of the 
expanded VA duties to assist and notify 
in the VCAA.  The veteran should be 
requested to indicate whether he received 
any other private or VA treatment of his 
left eye in the past and, if so, should 
be requested to complete medical release 
forms for the release of any private 
medical records which may exist.  

2.  The RO should request copies of any 
records of the veteran's treatment for 
left eye disability at the Walter Reed 
Army Medical Hospital from approximately 
September through December 1957, and any 
records of such treatment with the 
Buffalo VAMC at any time from January 
1958 to January 1960.  The RO should also 
attempt to secure copies of any records 
which the veteran may identify by the 
proper completion and return of medical 
release forms.  Any records obtained 
should be included in the veteran's 
claims folder.  

3.  After completion of the above 
development, the veteran should be 
referred for a VA ophthalmological 
examination.  The veteran's claims folder 
must be provided to the physician for 
review in conjunction with the 
examination.  The physician's attention 
is directed to the discussion of the past 
history and clinical findings regarding 
the veteran's eyes above.  In addition to 
providing a current examination with 
diagnostic findings of the veteran's 
eyes, the VA physician is requested to 
provide an opinion as to whether the 
veteran's service-connected left eye 
pterygium is causally connected or 
related to any of the other left eye 
disabilities/abnormalities identified at 
present (such as cataract, glaucoma, 
chorioretinal and corneal scarring, dense 
superior visual field loss, esophoria, 
left optic atrophy, and left eye visual 
impairment).  The physician is requested 
to conduct a review of the service 
medical records, any records of the 
veteran's treatment shortly after service 
at the Walter Reed Army Medical Hospital 
and/or Buffalo VA Medical Center, and the 
early VA examinations in November 1958 
and January 1976.  The VA physician is 
requested to provide an opinion as to 
whether any clinical evidence during and 
shortly after the veteran's period of 
military service shows that he as likely 
as not sustained left eye trauma during 
service.  A complete explanation of the 
bases for any opinions provided is 
essential.  

4.  After completion of the above 
development, the RO should again address 
the veteran's claim.  If the decision is 
not to the veteran's satisfaction, he and 
the representative must be provided with 
a supplemental statement of the case and 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board after compliance with all 
appellate procedures.  The veteran need 
do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


